Case 1:19-cv-00981-WJM Document 21 Filed 06/02/20 USDC Colorado Page 1 of 8




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO
                             Judge William J. Martínez

Civil Action No. 19-cv-981-WJM

THERESA ANN THIBOU,

      Plaintiff,

v.

ANDREW M. SAUL, Commissioner of the Social Security Administration,

      Defendant.


         ORDER VACATING DECISION OF ADMINISTRATIVE LAW JUDGE


      This matter is before the Court on review of Defendant Commissioner of the

Social Security Administration Andrew M. Saul’s (the “Commissioner’s”) decision

denying Plaintiff Theresa Ann Thibou’s application for disability insurance benefits. For

the reasons set forth below, the Commissioner’s decision is vacated and this case is

remanded for further proceedings consistent with this Order.

                                   I. BACKGROUND

      Plaintiff applied for disability insurance benefits on November 21, 2016, alleging

a disability onset date of January 28, 2016. (R. at 16.) Plaintiff was born in May 1966

and was 49 years old at the alleged onset date. (R. at 139.) Plaintiff’s application for

disability benefits was initially denied on November 9, 2017, and thereafter, she

requested a hearing in front of an administrative law judge (“ALJ”). (R. at 15.) That

hearing took place on August 20, 2018. (Id.)
Case 1:19-cv-00981-WJM Document 21 Filed 06/02/20 USDC Colorado Page 2 of 8




                                  II. THE ALJ’S DECISION

       The ALJ denied Plaintiff’s claim for benefits in a decision dated October 26,

2018. (R. at 28.) At step one of the sequential evaluation process required by law,1 the

ALJ found that Plaintiff had not engaged in substantial gainful activity since the alleged

onset date. (R. at 17.) At step two, the ALJ found that Plaintiff has the following severe

impairments: bilateral knee impairments; varicose veins of the bilateral lower

extremities; degenerative disc disease of the thoracic and lumbar spine; osteoarthritis

of the bilateral hips; major depressive disorder; generalized anxiety disorder; and

PTSD. (Id.) At step three, the ALJ found that Plaintiff did not have an impairment or

combination of impairments that met or medically equaled the severity of one of the

listed impairments in 20 C.F.R. § 404, Subpart P, Appendix 1. (Id. at 21.)

       As to Plaintiff’s residual-functional capacity (“RFC”), the ALJ found as follows:

               [T]he claimant has the residual functional capacity to
               perform light work as defined in 20 CFR 404.1567(b) except
               that she can stand and/or walk up to four hours in an eight-
               hour workday and sit for six hours in an eight-hour workday;
               she can occasionally climb ramps and stairs, but never climb
               ladders, ropes, or scaffolds; she can occasionally stoop,
               kneel, crouch, and crawl; she can frequently handle with the
               bilateral upper extremities; and she should never work at
               unprotected heights or around moving and/or dangerous
               machinery. She is able to perform work that consists of
               simple, routine tasks and she can tolerate occasional
               contact with coworkers and supervisors, but should have no


       1
         The five-step process requires the ALJ to consider whether a claimant: (1) engaged in
substantial gainful activity during the alleged period of disability; (2) had a severe impairment;
(3) had a condition which met or equaled the severity of a listed impairment; (4) could return to
her past relevant work; and, if not, (5) could perform other work in the national economy. See
20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4); Williams v. Bowen, 844 F.2d 748, 750–51 (10th
Cir. 1998). The claimant has the burden of proof through steps one to four; the Commissioner
has the burden of proof at step five. Lax v. Astrue, 489 F.3d 1080, 1084 (10th Cir. 2007).

                                                2
Case 1:19-cv-00981-WJM Document 21 Filed 06/02/20 USDC Colorado Page 3 of 8




              contact with the public.

(R. at 20.)

       At step four, the ALJ determined that, given Plaintiff’s RFC, she is unable to

perform any past relevant work. (R. at 26.) At step five, taking into account Plaintiff’s

age (52 at the time of the ALJ’s decision), education, work experience, and RFC, the

ALJ determined that there are jobs that exist in significant numbers in the national and

regional economies that Plaintiff can perform. (R. at 27.) Based on the hearing

testimony from a vocational expert, the ALJ determined that Plaintiff could perform such

jobs as photocopying-machine operator, mail clerk (non-postal), and office clerk. (R. at

27.) Consequently, the ALJ found Plaintiff to be “not disabled” under sections 216(i)

and 223(d) of the Social Security Act. (R. at 28.)

                                III. LEGAL STANDARD

       The Court’s review of a determination that a claimant is not disabled is limited to

determining whether the record contains substantial evidence to support the

Commissioner’s decision and whether the correct legal standards were applied.

Hamilton v. Sec’y of Health and Human Servs., 961 F.2d 1495, 1497–98 (10th Cir.

1992). “Substantial evidence is more than a mere scintilla and is such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.”

Grogan v. Barnhart, 399 F.3d 1257, 1262 (10th Cir. 2005). “Evidence is not substantial

if it is overwhelmed by other evidence or constitutes mere conclusion.” Musgrave v.

Sullivan, 966 F.2d 1371, 1374 (10th Cir. 1992). T he Court must “meticulously examine

the record as a whole, including anything that may undercut or detract from the ALJ’s

findings in order to determine if the substantiality test has been met.” Grogan, 399 F.3d

                                             3
Case 1:19-cv-00981-WJM Document 21 Filed 06/02/20 USDC Colorado Page 4 of 8




at 1262. However, the Court “may not reweigh the evidence nor substitute [its]

judgment” for the Commissioner’s. Glass v. Shalala, 43 F.3d 1392, 1395 (10th Cir.

1994). Additionally, “[t]here are specific rules of law that must be followed in weighing

particular types of evidence in disability cases.” Reyes v. Bowen, 845 F.2d 242, 244

(10th Cir. 1988). “Failure to follow these rules constitutes reversible error.” Id.

                                      IV. ANALYSIS

       Plaintiff advances three grounds for vacating the decision below: (1) the ALJ

improperly weighed certain medical source opinions; (2) the ALJ erroneously found that

Plaintiff’s impairments did not meet Listing 12.15 of 20 C.F.R. § 404, Subpart P,

Appendix 1; and (3) the ALJ’s findings as to the consistency of Plaintiff’s assertions with

the medical evidence are not supported by substantial evidence and are non-compliant

with Social Security Ruling 16-3p. (ECF No. 17.) The Court need only address

Plaintiff’s first argument, as it provides a basis for vacating and remanding the decision

of the Commissioner denying Plaintiff’s application for disability insurance benefits.

       Plaintiff’s long-term treating physician Dr. William Howarth opined that, based on

Plaintiff’s lumbar and thoracic spondylosis, she was limited to standing or walking for

less than two hours in an eight-hour workday, and that she would be unable to work a

40-hour week on a regular and continuing basis. (R. at 1945.) The ALJ assigned this

opinion “little weight because it is not consistent with the medical evidence.” (R. at 25.)

Plaintiff disagrees with this reasoning, and argues that the ALJ erred in failing to give

Dr. Howarth’s opinion controlling weight as that of a treating medical source under 20

C.F.R. § 404.1527(c)(2). (ECF No. 17 at 37.)

       As an initial matter, the Commissioner does not dispute that Dr. Howarth is a

                                             4
Case 1:19-cv-00981-WJM Document 21 Filed 06/02/20 USDC Colorado Page 5 of 8




treating medical source under 20 C.F.R. § 404.1527(a)(2). (See ECF No. 18 at 17.)

Under the regulation applicable to the weighing of treating medical source opinions,

              If we find that a treating source's medical opinion on the
              issue(s) of the nature and severity of your impairment(s) is
              well-supported by medically acceptable clinical and
              laboratory diagnostic techniques and is not inconsistent with
              the other substantial evidence in your case record, we will
              give it controlling weight.

20 C.F.R. § 404.1527(c)(2).

       In support of his assertion that Dr. Howarth’s opinion is inconsistent with the

medical record, the ALJ cited to three pieces of evidence from the administrative

record. (R. at 25.) The first is a note from a May 22, 2018 examination with Howarth,

which indicates that Plaintiff presented with “normal gait and station.” (R. at 2531.) The

second is a note from a May 24, 2018 examination with Howarth, which was a follow-up

exam for Plaintiff’s June 2017 right-knee replacement surgery. The note states that

Plaintiff “has done extremely well from a pain standpoint but just has some subjective

instability. She is here for a polyethylene exchange. We will plan to do that on 12 June

2018.” (R. at 2524.) The third piece of evidence cited by the ALJ is a note from a June

2018 examination with physician assistant Tim Filzen, two weeks after Plaintiff’s second

right-knee surgery, which states in relevant part: “[Plaintiff] reports doing very well. She

is happy with the results [of surgery] at this point and states that she can f eel the

difference already with ambulation. She has minimal pain that she has been able to

control with Ultram.” (R. at 2511.)

       As to the first citation, it is far from obvious what about a normal gait and station

is inconsistent with the inability to, for example, stand or walk for two hours in an eight-


                                              5
Case 1:19-cv-00981-WJM Document 21 Filed 06/02/20 USDC Colorado Page 6 of 8




hour workday. From the Court’s experience not only is it possible, but it’s actually

common, for a patient who may be able to stand and walk “normally” to not be able to

do so for more than two hours in an eight-hour workday. The Court cannot conclude

that this, standing alone, constitutes substantial evidence in support of the ALJ’s finding

that Howarth’s opinion was inconsistent with the medical evidence in the record.

       To the ALJ’s credit, the second and third cited record docum ents do indicate that

Plaintiff’s right-knee condition had improved subsequent to the two knee surgeries she

had recently undergone. But the ALJ apparently failed to recognize that Howarth’s

opinion of Plaintiff’s functional capacity was based solely on her thoracic and lumbar

spondylosis, not her knee problems. (See R. at 1945.) The fact that Plaintiff’s knee

condition had begun to improve is in no manner inconsistent with Plaintiff’s back pain

precluding her from walking or standing for two hours in a workday. These selected

examples of the medical evidence, in other words, are entirely consistent with

Howarth’s opinion.

       It therefore is clear to the Court that none of the medical evidence cited by the

ALJ in support of his assertion that Howarth’s opinion was “inconsistent with the

medical evidence” actually supports that assertion. Accordingly, the Court is left only to

speculate on what else (if anything) the ALJ legitimately believed to be inconsistent with

Howarth’s opinion.2 To do so, in the Court’s view, would violate the clearly established



       2
          The Commissioner attempts to characterize the ALJ’s decision in this respect as
having reasoned that Howarth’s opinion was inconsistent with his own treatment notes. (See
ECF No. 18 at 18.) Whether or not such reasoning would have been sound, that is quite clearly
not what the ALJ said: “[Dr. Howarth’s] opinion is given little weight because it is not consistent
with the medical evidence.” (R. at 25.)

                                                6
Case 1:19-cv-00981-WJM Document 21 Filed 06/02/20 USDC Colorado Page 7 of 8




rule against post hoc justification of an ALJ’s decision. See, e.g., Allen v. Barnhart, 357

F.3d 1140, 1144 (10th Cir. 2004); Drapeau v. Massanari, 255 F.3d 1211, 1214 (10th

Cir. 2001). Especially given that the administrative record is over 3,000 pages long

(see ECF Nos. 10, 11), and in the absence of any specific and legitimate examples of

“inconsistency,” the Court cannot meaningfully review whether substantial evidence

supports the ALJ’s reasoning in this respect. As a result, the decision of the

Commissioner must be vacated and this case remanded.

       Because the Court cannot conclude that the ALJ’s reasoning as to Howarth’s

opinion was based in substantial evidence, it will not address the other arguments

raised by Plaintiff. See Madrid v. Barnhart, 447 F.3d 788, 792 (10th Cir. 2006) (when

the ALJ’s error affected the analysis as a whole, court declined to address other issues

raised on appeal); Watkins v. Barnhart, 350 F.3d 1297, 1299 (10th Cir. 2003) (“W e will

not reach the remaining issues raised by appellant because they may be affected by

the ALJ’s treatment of this case on remand.”). The Court expresses no opinion as to

Plaintiff’s other arguments and neither party should take the Court’s silence as tacit

approval or disapproval of how the evidence was considered. The Court does not

intend by this opinion to suggest the result that should be reached on rem and; rather,

the Court encourages the parties as well as the ALJ to consider the evidence and the

issues anew.

                                    V. CONCLUSION

       For the reasons set forth above, the Court ORDERS that the decision of the

Commissioner denying Plaintiff’s application for Social Security disability benefits is



                                             7
Case 1:19-cv-00981-WJM Document 21 Filed 06/02/20 USDC Colorado Page 8 of 8




VACATED, and this case is REMANDED for further proceedings consistent with this

Order.

         Dated this 2nd day of June, 2020.

                                                  BY THE COURT:




                                                  William J. Martínez
                                                  United States District Judge




                                             8
